J   -S04023-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                :   IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA

                 v.


    RONALD J. MITCHELL

                         Appellant              :   No. 3668 EDA 2015

              Appeal from the Judgment of Sentence August 20, 2015
               In the Court of Common Pleas of Philadelphia County
               Criminal Division at No(s): MC-51-CR-0000384-2010


BEFORE:       SHOGAN, J., OTT, J., and STEVENS*, P.J.E.

MEMORANDUM BY OTT, J.:                                      FILED JULY 30, 2019

        Ronald J. Mitchell appeals from the judgment of sentence imposed

August 20, 2015, in the Philadelphia Municipal Court General Division, made

final by the trial court's denial of his petition for writ of certiorari to the

Philadelphia Court of Common Pleas on November 16, 2015. This appeal is

on remand from the Pennsylvania Supreme Court which granted Mitchell's

petition for allowance of appeal, and vacated our prior order affirming his

judgment of sentence,       in   light of its decision in Commonwealth v. Perfetto,

       A.3d      ,   2019 WL 1866653 (Pa. April 26, 2019).1 We now reverse the

trial court's denial of Mitchell's petition for writ of certiorari, vacate the




*   Former Justice specially assigned to the Superior Court.
1
    See Commonwealth v. Mitchell, 507 EAL 2017 (Pa. May 17, 2019).
J   -S04023-17



judgment of sentence, and remand this case to the trial court for dismissal of
the charges.

           In our prior memorandum decision, we recounted the facts and

procedural history underlying Mitchell's conviction of two counts of driving

under the influence ("DUI") of     a   controlled substance, and the denial of his

petition for writ of certiorari by the Philadelphia County Court of Common

Pleas.      See Commonwealth v. Mitchell, 179 A.3d 590 [3668 EDA 2015]

(Pa. Super. 2017) (unpublished memorandum).               Concluding this Court's en

banc decision in Commonwealth v. Perfetto, 169 A.3d 1114 (Pa. Super.

2017) (en banc), was "dispositive," we held that Mitchell's "earlier prosecution

for    a   summary traffic offense in Philadelphia Traffic Court did not bar his

subsequent prosecution for DUI in the Philadelphia Municipal Court General

Division." Mitchell, supra, 179 A.3d 590 (unpublished memorandum at *3)

(footnote omitted).

           However, the Pennsylvania Supreme Court granted allowance of appeal

in    Perfetto, supra,   and on April 26, 2019, reversed the en banc decision.

See Commonwealth v. Perfetto,                    A.3d       ,   2019 WL 1866653 (Pa.

2019).2 The Supreme Court concluded the Traffic Division of the Philadelphia

Court of Common Pleas is "not      a   'court unto itself' rather it   is a   division of the

Philadelphia Municipal Court."    Id. at *8. Therefore, the Perfetto Court found

2 Justice Baer wrote the Majority Opinion, joined by Justices Todd, Donahue,
Wecht and Mundy. Chief Justice Saylor wrote a Dissenting Opinion, joined by
Justice Dougherty.


                                          -2
J   -S04023-17



"Appellant's former prosecution for his summary offense was before            a   court

(namely, the Philadelphia Municipal Court) that had jurisdiction to adjudicate

all of Appellant's charges, albeit in the court's General Division."       Id. at *9.
Furthermore, the Supreme Court rejected the Commonwealth's                        policy

argument, which it determined relied on cases interpreting      a   "now -obsolete

fourth prong of the compulsory joinder test, which required         a   jurisdictional

analysis." Id. at *10. The Perfetto Court held:

        We certainly recognize that our holding today may present the
        Philadelphia District Attorney's Office with an administrative
        challenge; however, this Court's decision, as always, is guided by
        the law. Further, while it is tempting to resolve this matter by
        considering myriad of tangential statutes, rules, and policies, we
        conclude that a straightforward application of the statutes that
        directly apply to this case, particularly 18 Pa.C.S. § 110(1)(ii),
        preclude the Commonwealth from prosecuting Appellant for his
        pending DUI charges. Indeed, such an approach embraces the
        proper exercise of judicial restraint and the separation of powers,
        allowing the Legislature to amend, in simple fashion, the relevant
        statutes to allow for the result sought by the Commonwealth, if
        the Legislature sees fit to codify the policy considerations
        forwarded by the Commonwealth and the dissent in this matter.
Id.
        As we concluded     in our prior decision, this case is controlled           by

Perfetto. Accordingly, we are constrained to reverse the trial court's denial
of Mitchell's petition for writ of certiorari, vacate his judgment of sentence for

two counts of DUI, and remand this case to the trial court to enter an order

dismissing the charges.

        Judgment of sentence vacated.         Case remanded     for proceedings

consistent with this memorandum. Jurisdiction relinquished.


                                       -3
J   -S04023-17


Judgment Entered.




  seph D. Seletyn,
Prothonotary



Date: 7/30/19




                     -4